Citation Nr: 0723099	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-16 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for histiocytosis, 
currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for 
hypothyroidism, currently rated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for vasculitis, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to 
December 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in March 2005, and a 
substantive appeal was received in April 2005.  A Board 
hearing at the local RO was held in April 2007.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The present appeal involves the issues of entitlement to 
increased ratings for the veteran's service-connected 
histiocytosis, hypothyroidism and vasculitis.  The veteran's 
current claim was filed in June 2003.  The veteran was 
afforded a VA examination in July 2003.  However, the claims 
file was not available for review in conjunction with the 
examination.  Further, the examiner did not delineate the 
veteran's symptoms with respect to each disability under the 
current rating criteria, or clearly identify any residuals of 
the veteran's hystiocytosis.  Thus, the Board finds that this 
examination is insufficient for rating purposes and concludes 
that another VA examination is necessary to accurately 
determine the current level of severity of the veteran's 
service-connected disorders.  See 38 C.F.R. § 3.159(c)(4).

The veteran testified at his hearing in April 2007 that his 
current symptoms included seizures, headaches, vertigo, 
dizziness, neuropathy that affected his ability to walk, 
sleep disturbance and a weight gain of about 50 pounds.  

Histiocytosis, which is not a disease listed in the Rating 
Schedule, is rated by analogy under Diagnostic Code 7709.  
Under 38 CFR § 4.20 (2006), when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  Diagnostic Code 7709 
provides that a 100 percent rating is warranted for Hodgkin's 
disease where there is active disease or during a treatment 
phase.  The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after the discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based on that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105.  If there has been no local recurrence or 
metastasis, the disorder shall be rated on the residuals.  38 
C.F.R. § 4.117, Diagnostic Code 7709.  In this case, in order 
to rate the residuals associated with histiocytosis, a 
medical examiner must clearly set forth what such residuals 
are.     

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected 
histiocytosis, hypothyroidism and 
vasculitis.  The claims folder must be 
made available to the examiner for 
review.   The examiner should clearly 
identify all symptoms associated with 
each disability.  

With respect to the veteran's 
histiocytosis, the examiner should 
clearly report the nature and extent of 
all residuals, including any residual 
scarring from associated surgeries. 

With respect to the veteran's 
hypothyroidism, the examiner should 
determine whether the veteran exhibits 
any muscular weakness, mental 
disturbances (dementia, slowing of 
thought, depression), weight gain, cold 
intolerance, cardiovascular involvement, 
bradycardia (less than 60 beats per 
minute) or sleepiness associated with 
this disability.  

With respect to the veteran's vasculitis, 
the examiner should clearly identify 
which extremities are affected.  The 
examiner should determine at what 
distance the veteran has claudication.  
The examiner should provide the 
ankle/brachial index.  The examiner 
should also determine whether the veteran 
has any trophic changes, persistent 
coldness of the extremity, ischemic limb 
pain at rest, or deep ischemic ulcers.  

2.  After undertaking any other 
development deemed essential, including 
obtaining all relevant outstanding 
treatment records, if any, and ensuring 
that all appropriate notification 
procedures have been followed, the issues 
on appeal should be readjudicated.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




